GERBER, J.
The defendant appeals from his convictions and sentences for second degree murder with a firearm, aggravated battery with a firearm, willfully discharging a firearm within 1,000 feet of a person, and shooting into an occupied vehicle. He raises two arguments: (1) the trial court gave an erroneous jury instruction on manslaughter as a lesser included offense of second degree murder; and (2) the trial court erred in sustaining the state’s objection to certain cross-examination of a state witness.
We agree with the first argument. We direct the circuit court to vacate the defendant’s conviction and sentence for second degree murder with a firearm and conduct a new trial on that count. State v. Montgomery, 39 So.3d 252 (Fla.2010).
The second argument is without merit. Therefore, we affirm the defendant’s convictions and sentences for aggravated battery with a firearm, willfully discharging a firearm within 1,000 feet of a person, and shooting into an occupied vehicle.

Affirmed in part, reversed in part, and remanded for new trial on Count I only.

MAY, C.J., and HAZOURI, J., concur.